DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note to Applicant
Claims 9 and 10 are identical to claim 4 and 5.  There is a double patenting warning.  Claims 9 and 10 are rejected with 4 and 5 as they all depend from claim 1.   Please review claims and determine if the claims should depend from claim 7. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: moving component (electric motor) in claim 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 12, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCutchen (US 2006/0072020 and hereafter referred to as “Mccutchen”)
Regarding Claim 7, Mccutchen discloses a stereoscopic imager, comprising:
2a sensor array comprising a first plurality of photosensors and a second plurality 3of photosensors spaced apart from the first plurality of photosensors by a gap, the first plurality 4of photosensors and the second plurality of photosensors being configured to detect ambient light 5in a scene (Page 3, paragraph 0037, 0039, Page 4, paragraph 0044, Figure 5, Figure 1); 
6a moving component coupled to the sensor array and operable to move the sensor 7array between a first position and a second position within a full rotational image capturing 8cycle (Page 4, paragraph 0044, 0046, Page 3, paragraph 0039, 0040); 
9a system controller coupled to the sensor array and the moving component, the 10system controller (Page 9, paragraph 0061) configured to: 
11move a field of view of a sensor array by instructing the moving 12component to capture a first image of an object in the scene with the first plurality of 13photosensors from a first perspective at the first position (Page 4, paragraph 0047, 0048), and 
to capture a second image 14of the scene of the object in the scene with the second plurality of photosensors from a second perspective at the second position (Page 4, paragraph 0047, 0048) and 
16calculate, based on the first image and the second image, a distance to the object using an optical baseline defined by the gap (Page 4, paragraph 0047, 0048). 
1Regarding Claim 11, Mccutchen discloses a method of distance measurement, comprising: 
2moving a field of view of a sensor array including a first imaging photosensor and 3a second imaging photosensor spaced apart from the first imaging photosensor by a gap (Page 4, paragraph 0044, 0046, Page 3, paragraph 0038- 0040; 
4capturing a first image of an object in a scene with the first imaging photosensor 5from a first perspective at a first instance of time as the field of view moves(Page 4, paragraph 0047, 0048); 
6capturing a second image of the scene of the object in the scene with the second 7imaging photosensor from a second perspective at a second instance of time as the field of view 8moves (Page 4, paragraph 0047, 0048); and 
9calculating, based on the first image and the second image, a first distance to the 10object using an optical baseline defined by the gap (Page 4, paragraph 0047, 0048).  
Regarding Claim 12 4 , Mccutchen discloses all the limitations of Claim 11.  Mccutchen discloses wherein the moving  component is an electric motor that rotates the sensor array around a center axis (Figure 1, 4, paragraph 0039, 0061).  
1 Regarding Claim 15 4 , Mccutchen discloses all the limitations of Claim 11.  Mccutchen discloses wherein the first imaging photosensor is included 2in a first array of imaging photosensors, and the second imaging photosensor is included in a 3second array of imaging photosensors (Page 3, paragraph 0037).  
1Regarding Claim 18 4 , Mccutchen discloses all the limitations of Claim 11.  Mccutchen discloses further comprising: 2measuring a second distance to the object using a ranging photosensor; and 3determining a final distance to the object based on the first distance and the 4second distance (Page 4, paragraph 0047, 0048).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-10, 13, 16, 17, 19  are rejected under 35 U.S.C. 103 as being unpatentable over McCutchen in view of Pacala et al (US 2019/0011567 and hereafter referred to as “Pacala”).
Regarding Claim 1, McCutchen discloses a stereoscopic imager system, comprising: 
2a sensor array comprising: 
A ranging photosensor that detect light emitted from an 4emitter array once it has reflected off of an object in a scene (Page 4, paragraph 0048, see also paragraph 0047);
5a first plurality of imaging photosensors positioned at a first side of the 6ranging photosensors (Page 3, paragraph 0037, Page 4, paragraph 0044, Figure 5); and 
7a second plurality of imaging photosensors positioned at a second side of 8the ranging photosensors opposite from the first side, the first plurality of imaging 9photosensors and the second plurality of imaging photosensors detect ambient light in the 10scene and are spaced apart by a gap (Page 3, paragraph 0039, see also paragraph 0037, 0044); 
11a moving component coupled to the sensor array and operable to move the sensor 12array between a first position and a second position within a full rotational image capturing 13cycle (Page 4, paragraph 0044, 0046, Page 3, paragraph 0039); and 
14a system controller coupled to the sensor array and the moving component, the 15system controller configured to (Page 9, paragraph 0061): 
16determine a first distance to an object in the scene using the plurality of 17ranging photosensors by way of time-of-flight calculations (Page 4, paragraph 0047, 0048); 
18capture a first image of the scene at the first position with the first plurality 19of imaging photosensors and a second image of the scene at the second position with the 20second plurality of imaging photosensors (Page 4, paragraph 0047, 0048); 
21calculate a second distance to the object based on the first image and the 22second image and an optical baseline determined by the gap (Page 4, paragraph 0047).  
Mccutchen is silent on 3a plurality of ranging photosensors.
Pacala discloses plurality of ranging photosensors that detect light emitted from an 4emitter array once it has reflected off of an object in a scene (Page 1, paragraph 0009 Page 2, paragraph 0013).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mccutchen to include the missing imitation as taught by Pacala in order to capture images with improved accuracy (Page 1, paragraph 0007) as disclosed by Pacala.
Regarding Claim 4 and 9 4 , Mccutchen and Pacala disclose all the limitations of Claim 1.  Mccutchen discloses wherein the moving  component is an electric motor that rotates the sensor array around a center axis (Figure 1, 4, paragraph 0039, 0061).  
1	 	Regarding Claim 5 and 10 4 , Mccutchen and Pacala disclose all the limitations of Claim 1.  Mccutchen discloses wherein the moving 2component is a micro-electrical mechanical system (MEMS) device that reflects light to move 3the field of view (paragraph 0133, 0018).  
1 Regarding Claim 6 4 , Mccutchen and Pacala disclose all the limitations of Claim 1.  Mccutchen discloses wherein the system controller 2is further configured to calculate a final distance to the object based on the first distance and the 3second distance (paragraph 0047, 0052). 
Regarding Claim 8 4 , Mccutchen discloses all the limitations of Claim 7.  
Mccutchen discloses 1McMa light detection system (Page 4, paragraph 0048).  Mccutchen is silent on the limitations. Pacala discloses the light detection system comprising: 34 a bulk receiver optic configured to receive light rays originating from a field external to the stereoscopic imager system (paragraph 0012); and 5an optical assembly having a plurality of micro-optic receiver channels 6defining a plurality of discrete, non-overlapping fields of view in the field (paragraph 0012, 0013), the optical 7assembly comprising: 8an aperture layer having a plurality of discrete apertures arranged 9along a focal plane of the bulk receiver optic (paragraph 0012, 0013), the first imaging photosensor and 10the second imaging photosensor being disposed behind the aperture layer (paragraph 0012, 0013); and 11a non-uniform optical filter layer configured to allow different 12micro-optic channels to measure different ranges of wavelengths (paragraph 0105, 0192).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mccutchen to include the missing imitation as taught by Pacala in order to capture images with improved accuracy (Page 1, paragraph 0007) as disclosed by Pacala.
35 Regarding Claim 13 4 , Mccutchen discloses all the limitations of Claim 11.  Mccutchen is silent on the limitations.  Pacala discloses wherein moving the field of view comprises reflecting light to move the field of view while the sensor array is stationary (paragraph 0061).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mccutchen to include the missing imitation as taught by Pacala in order to capture images with improved accuracy (Page 1, paragraph 0007) as disclosed by Pacala.
1 Regarding Claim 16 4 , Mccutchen discloses all the limitations of Claim 15.  Mccutchen is silent on the limitations.  Pacala discloses wherein the first array of imaging photosensors 2and the second array of imaging photosensors are each two-dimensional arrays of imaging 3photosensors (paragraph 0012, 0013, 0073, 0201, Figure 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mccutchen to include the missing imitation as taught by Pacala in order to capture images with improved accuracy (Page 1, paragraph 0007) as disclosed by Pacala.
1 Regarding Claim 17 4 , Mccutchen discloses all the limitations of Claim 15.  Mccutchen discloses wherein the sensor array is formed of a two- 2dimensional array of imaging photosensors, and the first array of imaging photosensors and the 3second array of imaging photosensors are each a subset of the two-dimensional array of imaging 4photosensors (paragraph 0012, 0013,  0073, 0201, Figure 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mccutchen to include the missing imitation as taught by Pacala in order to capture images with improved accuracy (Page 1, paragraph 0007) as disclosed by Pacala.
Regarding Claim 19 4 , Mccutchen discloses all the limitations of Claim 18.  Mccutchen discloses the first and second arrays of imaging 3photosensors are located on opposing sides (Figure 5, paragraph 0048). Mccutchen is silent on the limitations. Pacala discloses  wherein the ranging photosensor is in a two- 2dimensional array of ranging photosensors and the first and second arrays of imaging 3photosensors are located on opposing sides of the array of ranging photosensors (paragraph 0012, 0013, 0201, Figure 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mccutchen to include the missing imitation as taught by Pacala in order to capture images with improved accuracy (Page 1, paragraph 0007) as disclosed by Pacala.1

Claim 2, 3, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mccutchen in view of Pacala as applied to claim 1 above, and further in view of  Pacala et al (US 2019/0056497 and hereafter referred to as “Pacala2”)
Regarding Claim 12, Mccutchen and Pacala disclose all the limitations of Claim 1.  The combination does not explicitly disclose staggered arrangement.  Pacala2 discloses wherein the plurality of 2ranging photosensors are organized in a diagonally staggered arrangement, and the first and 3second pluralities of imaging photosensors are each organized in a rectangular arrangement (paragraph 0095, Figure 4, Figure 5).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing imitation as taught by Pacala2 in order to improve allow two or more LIDAR devices to work in close proximity without interfering with each other (Page 1, paragraph 0004) as disclosed by Pacala2.  
Regarding Claim 313, Mccutchen, Pacala and Pacala2 disclose all the limitations of Claim 2.  Pacala discloses wherein at least some of the 2first plurality of imaging photosensors and at least some of the plurality of second imaging photosensors are positioned along the same horizontal line (paragraph 0068, 0073).  Same motivation as above.
Regarding Claim 2012202, Mccutchen and Pacala disclose all the limitations of Claim 19.  The combination does not explicitly disclose staggered arrangement.  
1Mcc Pacala2 discloses wherein the plurality of 2ranging photosensors are organized in a diagonally staggered arrangement, and the first and 3second pluralities of imaging photosensors are each organized in a rectangular arrangement (paragraph 0095, Figure 4, Figure 5).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing imitation as taught by Pacala2 in order to improve allow two or more LIDAR devices to work in close proximity without interfering with each other (Page 1, paragraph 0004) as disclosed by Pacala2.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mccutchen in view of Sasaki et al (US 2017/0353710 and hereafter  referred to as “Sasaki”).
Regarding Claim 14 4 , Mccutchen discloses all the limitations of Claim 11.  Mccutchen discloses the limitations.  Sasaki discloses 1further comprising: 2comparing shared features of the object captured in the first image and the second 3image (paragraph 0052, 0067); and 4using the results from the comparison to calculate the first distance to the object (paragraph 0052, 0067). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mccutchen to include the missing imitation as taught by Sasaki in order to perform distance estimation that were not detected in the past with higher degree of accuracy (paragraph 0052) as disclosed by Sasaki.

Double Patenting
Applicant is advised that should claims 5 and 6 be found allowable, claims 9 and 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



September 10, 2022